Citation Nr: 0212143	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  90-52 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating above 30 percent for 
post-traumatic stress disorder (PTSD) from May 16, 1990 to 
March 15, 2000.  

2.  Entitlement to an increased rating above 50 percent for 
PTSD since March 16, 2000.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from March 1968 to November 
1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1990 decision by a regional 
office (RO) of the Department of Veterans Affairs (VA) which 
denied a compensable rating for the veteran's service- 
connected PTSD.  The Board remanded the appeal to the RO for 
additional development in March and November 1991, and 
October 1993.  By rating action in September 1994, the RO 
assigned an increased rating to 10 percent for the veteran's 
PTSD, effective from July 13, 1994.  In August 1996, the 
Board remanded the appeal to the RO for additional 
development. 

The Board again remanded the appeal in January 1999 for 
additional development.  By rating action in April 2002, the 
RO granted service connection for alcoholism as secondary to 
PTSD; the rating assigned for PTSD now included alcoholism.  
Further, the RO assigned an increased rating to 30 percent 
for PTSD with alcoholism, effective May 16, 1990, and an 
increased rating to 50 percent for PTSD, with alcoholism, 
effective March 16, 2000.  


FINDINGS OF FACT

1.  From May 16, 1990 to March 15, 2000, PTSD was manifested 
primarily by depression, flattening of affect, and deficits 
of memory, concentration and attention that produced 
considerable social and industrial impairment and 
occupational and social impairment with reduced reliability 
and productivity.

2.  Since March 16, 2000, the veteran's PTSD symptoms are not 
of such severity as to be more closely analogous to those set 
forth in the rating code for a 70 percent rating.


CONCLUSIONS OF LAW

1.  An increased rating to 50 percent for PTSD from May 16, 
1990 to March 15, 2000 is warranted.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996) and 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (effective since November 7, 1996), 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  An increased rating above 50 percent for PTSD since March 
16, 2000 is not warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996) and 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective since November 7, 1996), 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

VA clinical records, dated from 1977 to 1989, reflect the 
veteran's treatment for chronic alcohol dependence.  Further, 
VA clinical records, dated from 1990 to 2002, reflect the 
veteran's treatment for chronic alcohol dependence and for 
PTSD.  There were multiple inpatient hospitalizations for 
detoxification.  The veteran also received domiciliary care 
and participated in substance abuse treatment programs.  

Added to the record were reports of the veteran's treatment, 
dated from 1983 to 1993, at Regional West Medical Center.  
They reflect that the veteran was treated for chronic alcohol 
abuse.

The veteran was examined by the psychiatry service at a VA 
clinic on March 29, 1990.  On mental status examination, 
stream of mental activity was goal directed without obvious 
loose associations.  Affect was reasonably appropriate, but 
was somewhat bland or flattened.  The veteran reported 
continued nightmares about Vietnam experiences.  There was no 
evidence of delusions or hallucinations.  He was oriented to 
time, place and person.  Memory seemed intact.  The 
impressions included mild symptoms of PTSD with depression.  

A social and industrial assessment was performed during the 
veteran's treatment in a VA alcohol dependency treatment 
program in August 1991.  It was noted that the veteran was 
currently unemployed.  He had done mostly farm and ranch work 
with long periods of unemployment interspersed.  The Global 
Assessment of Functioning (GAF) score assigned was 45; the 
highest GAF score in the past year was 55.

A VA psychiatric examination was performed in June 1992.  The 
veteran then denied having been treated for PTSD.  His 
primary symptom was that of alcoholism.  It was indicated 
that, socially, he appeared to be increasingly dysfunctional.  
He had not lived on his own for the past year, and was 
presently living with a daughter.  There also appeared to be 
evidence that he had lived on the street and had been 
homeless.  He had a relatively poor work record.  His last 
full time job had been sometime in the 1980's as a tractor 
mechanic.  These days, he had done what he called odd jobs 
and had also collected aluminum cans for the recycling money.  

On mental status examination, the veteran was found to be 
oriented to person, place, time and situation.  His affect 
was flat and his mood appeared dysphoric.  Interest and 
energy were down.  The examiner commented that it was hard to 
distinguish the extent to which depression, in contrast to 
alcohol use, played a part in the veteran's symptom picture.  
The veteran's concentration on the interview was surprisingly 
weak.  Psychomotor functioning was shaky.  The veteran 
reported vague positive suicidal ideation, but no evidence of 
suicidal attempt.  Thought process was relevant and specific 
to the evaluation.  There was no evidence of psychosis with 
either visual or auditory hallucinations.  Immediate memory, 
recent memory and remote memory were impaired.  He was 
concrete in interpreting proverbs.  Insight and judgment were 
poor.  The diagnoses were alcohol dependence, alcohol 
dementia and PTSD.  The examiner's impression was that the 
veteran was quickly becoming seriously impaired.  The 
examiner believed that the veteran's occupational and social 
functioning over the past year or two had gone down hill at a 
remarkable rate of speed.

A social and industrial assessment was performed during the 
veteran's treatment in a VA substance abuse treatment program 
in August 1992.  The same information was obtained regarding 
social and occupational status as was recorded in August 
1991.  The GAF score assigned was 45; the highest GAF score 
in the past year was 55.

By letter dated in March 1994, the RO requested the veteran 
to sign forms for the release of medical information.  He was 
also told that he could contact private treatment providers 
himself and ask them to send medical information to the RO.  
He was informed specifically that Lincoln Correctional Center 
had not answered the RO's request for a report of the 
veteran's medical treatment.  

In a statement dated in June 1994, the veteran advised that 
the only treatment he had received for PTSD was at a VA 
medical center.  He stated that he had never received 
treatment for PTSD from the Lincoln Correction Institute.  

A social and industrial assessment was performed during the 
veteran's treatment in a VA substance abuse treatment program 
in June 1994.  The same information was obtained regarding 
social and occupational status as was recorded in earlier 
treatment programs referred to above.  The GAF score assigned 
was 45; the highest GAF score in the past year was 55.

A VA psychiatric examination was performed in July 1994.  
According to history, the veteran had experienced recurrent, 
severe alcoholism and had been admitted for detoxification or 
medical complications of alcoholism on a number of occasions.  
He indicated that he had difficulty being around people.  He 
described panic attacks lasting for several minutes at a 
time, characterized by increasing heart rate, difficulty 
breathing, pains in his chest, sweating and feeling like he 
was going to throw up.  He stated that he last worked in 
1989, doing irrigation work.  He currently lived alone in a 
trailer house and had lived by himself for a number of years.  
He had several friends with whom he talked.  He did not 
belong to clubs or organizations.  Most often, he tried to do 
solitary activities.  He always felt nervous in the presence 
of people and tried to avoid them at all costs.  

Mental status examination showed that the veteran spoke in a 
monotone-his phrases were often short with little 
elaboration.  He was alert and oriented to person, place, and 
time.  His speech was logical, without loose associations.  
Affect was markedly flattened.  Mood appeared serious and 
mildly depressed.  He denied active suicidal or homicidal 
ideation, hallucinations or delusions.  His recent and remote 
memory was intact for current events.  His memory for past 
history was not clear and he appeared not to pay much 
attention to dates or times.  The examiner commented that the 
root causes of the veteran's alcoholism were complex, but 
added that PTSD was a reason the veteran's alcoholism was 
perpetuated.  It was the examiner's opinion that the veteran 
was significantly handicapped because of PTSD and drinking.  
The diagnoses were alcoholism, recurrent, severe; PTSD, 
secondary to Vietnam experience, moderately severe; and 
recurrent panic attacks, secondary to PTSD.  The GAF score 
assigned was 60.

A social and industrial assessment was performed during the 
veteran's treatment in a VA substance abuse treatment program 
in November 1995.  The same information was obtained 
regarding social and occupational status as was recorded in 
earlier treatment programs referred to above.  The GAF score 
assigned was 52; the highest GAF score in the past year was 
also 52.

The veteran was evaluated by the psychiatry service at a VA 
clinic in July 1996.  It was found that the veteran's stream 
of mental activity was goal directed, without obvious loose 
associations.  Affect was reasonably appropriate to context, 
with mild flattening.  Mood was mildly depressed.  Thought 
content failed to reveal current evidence of suicidal 
ideation, delusions, or hallucinations.  The veteran 
indicated that he had nightmares occasionally of Vietnam 
experiences and had some difficulties going to sleep when not 
on Doxepin. 

A VA psychiatric examination was performed on March 16, 2000.  
It was reported that the veteran had been treated for alcohol 
detoxification a number of times.  He stated that he had been 
sober for the past 10 months.  He had also been treated for 
depression.  He was currently in prison.  He indicated that 
he had not been employed since the last VA psychiatric 
evaluation; he was currently working in a cafeteria at the 
prison.  

On mental status examination, the veteran's affect was 
depressed.  Thought production was fluent.  Speech was 
rambling.  There was no evidence of psychosis or of suicidal 
or paranoidal ideation.  The veteran referred to recurrent, 
distressing nightmares.  He mentioned a reactivity to the 
smell of burning wood, evoking the smell of wood the 
Vietnamese used for their outdoor cooking.  He reported 
severe insomnia.  The impressions were depression, not 
otherwise specified; alcohol dependency, severe, in remission 
for 10 months; and PTSD.  The GAF score assigned was 40.

A VA psychiatric examination was performed in July 2000.  The 
veteran stated that he had stopped working in 1990, but 
currently was working at a motel in housecleaning for about 
four to five hours per day.  He referred to postservice 
employment on a ranch as a "rider" and helper, a job he 
liked because there were no other people to deal with.  He 
had worked for a year at the ranch, then moved on to a farm 
job where had worked for nearly two years.  Thereafter, he 
had experienced increasing problems with alcohol dependence 
and therefore could not keep a job for long periods of time.  
He indicated that he received inpatient treatment for alcohol 
dependence 19 times.  He stated that he had been having 
problems with depression and became stressed easily.  He had 
started having extreme problems with insomnia and in 1980 had 
begun taking Doxepin, which had helped him.  He reported 
increasing forgetfulness.  His concentration was "not 
there."  He denied suicidal thoughts or behaviors.  He 
continued to have problems with anger, but no violent 
outbursts.  When angry, he avoided people.  He still had 
problems with socializing.  Emotionally, he still felt 
detached.  He had no contacts with his son, but his 31 year 
old daughter called him often and a younger daughter wrote to 
him.  He denied hypomanic moods or behaviors.  He had 
problems trusting people and also had problems with anxiety 
and being tense.  He denied full-blown panic attacks and 
obsessions.  He also denied delusions of paranoia or 
persecution or ideas of reference.  He had no beliefs that 
his thoughts were being removed or controlled.  He denied any 
perceptual disturbances.  He indicated that he had not used 
alcohol for the past 14 months.

On mental status examination, no psychomotor agitation or 
retardation was noted.  Speech was coherent.  Thought 
processes were goal directed.  There was no flight of ideas, 
and no loosening of association, tangentiality or 
circumstantiality noted.  Mood was slightly anxious.  Thought 
content was devoid of delusions of paranoia or persecution or 
ideas of reference.  There were no obsessions.  He denied 
hallucinations.  He had no suicidal or homicidal ideation or 
plans.  Sensorium was alert, and the veteran was oriented to 
time, place, and person.  Memory testing for recent and 
remote memory was intact.  With respect to attention, he was 
able to recall only one out of three objects after three and 
five minutes.  With respect to concentration, he was able to 
do four out of five serial 7's.  Insight and judgment were 
considered fair.  Abstract reasoning ability was considered 
concrete.  The diagnostic assessments were PTSD; depressive 
disorder, not otherwise specified; and history of alcohol 
dependency, currently in remission.  A GAF score of 37 was 
assigned.  

VA treatment notations indicate that the veteran was 
receiving aftercare as an outpatient following a substance 
abuse treatment program.  On April 12, 2000, the veteran 
stated that he continued to make progress and was able to be 
more relaxed at work and with people.  It was found that the 
veteran's mental state was improved and that he was gaining 
more insight.  The assessments were alcohol dependence and 
dysthymia.  The GAF score was 55.  When the veteran was 
evaluated on July 5, 2000, he indicated that he was doing 
quite well presently.  He was satisfied with his level of 
functioning and content with his way of life.  He felt much 
less anger and confusion.  It was found that his mood was 
neutral.  His speech was clear and goal directed.  Mental 
state was much improved.  The assessment was PTSD.  The GAF 
score was 55.  When the veteran was evaluated on August 21, 
2000, he indicated that he was doing well with his present 
medications and no longer needed to take Doxepin.  It was 
found that speech was clear and goal directed.  Mental state 
was stable.  The assessments were alcohol dependence and 
PTSD.  The GAF score was 55.  The veteran was hospitalized by 
VA from early March 2002 to early April 2002.  He was self-
referred to a treatment program to forestall a relapse of 
alcoholism.  At discharge from the hospital, the GAF score 
was 52.  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Karnas, supra.  

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By the November 
1990 statement of the case and the December 1992, September 
1994, March 1998, December 2000 and April 2002 supplemental 
statements of the case provided the appellant, the RO has 
furnished him the pertinent laws and regulations governing 
the claims and reasons for the denial of the claims.  The 
veteran has been notified of the reasons for the denial of 
his claims by the RO and what evidence was lacking that 
resulted in the denial of the claims.  Additionally, 
pertinent post-service medical records have been associated 
with the record to the extent feasible, and the appellant has 
undergone examination in connection with the claim on appeal.  

There is no indication that additional evidence exists and 
can be obtained on the issues here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2.  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Also, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The schedular criteria by which mental disorders, to include 
PTSD, are evaluated were revised, effective November 7, 1996, 
during the pendency of the veteran's appeal to the Board.  
When a law or regulation changes during the course of an 
appeal, the version of the law or regulation most favorable 
to the appellant generally applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The RO has evaluated the veteran's 
claims under both the old and new rating criteria.

Under VA regulations pertaining to psychiatric disabilities 
in effect prior to November 7, 1996, a noncompensable rating 
required neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  A 10 percent rating required 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation required definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation required that the 
ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating was 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (As in 
effect prior to November 7, 1996); See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994) (holding that the criteria in 38 
C.F.R. § 4.132, Diagnostic Code 9411, for a 100 percent 
rating were each independent bases for granting a 100 percent 
rating).  See also VAOPGCPREC 9-93 (O.G.C. Prec. 9-93), 
wherein the VA General Counsel issued a precedent opinion 
concluding that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."

VA regulations governing the rating of psychiatric 
disabilities, revised effective November 7, 1996, are as 
follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.                
100

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.                                           
70

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.                               50

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).                
30

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  10

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.                                                                                     
0

38 C.F.R. § 4.130 (Effective November 7, 1996).

The Board has reviewed the evidence relating to the veteran's 
PTSD during the period from May 16, 1990 to March 15, 2000.  
It shows that the veteran experienced some depression and 
flattening of affect.  Mental processes were compromised, as 
evidenced by some deficits of memory, attention and 
concentration.  Social functioning was poor.  The veteran 
reported that he preferred solitary activities and felt 
nervous around people.  He experienced recurrent panic 
attacks.  One examiner characterized the veteran's PTSD as 
moderately severe. 

In all, it is the Board's conclusion that the veteran's PTSD 
was productive of considerable social and industrial 
impairment during the period from May 16, 1990 to March 15, 
2000.  With resolution of benefit of the doubt in his favor, 
a 50 percent evaluation for PTSD is granted, under the former 
criteria for rating mental disorders, for the pertinent time 
frame.  38 U.S.C.A. 5107(b) (West 1991 and Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The Board has reviewed the evidence relating to the veteran's 
PTSD during the period since March 16, 2000.  Mental status 
examinations showed that the veteran's mood was congruent and 
that he was only slightly anxious.  Thought processes were 
adequately preserved and no psychotic content was elicited.  

The Board is aware that certain of the GAF scores assigned 
since March 16, 2000 indicate significant deficits of 
occupational functioning.  In this regard, the American 
Psychiatric Association provides a GAF scale which considers 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  A GAF 
score of 31 to 40 reflects some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF score of 41 to 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See, DSM-IV, pp. 46-47 
(1994)

The record shows that the veteran was assigned GAF scores 
varying from 37 to 55 during the period from March 2000 to 
April 2002.  In any event, the Board deems it especially 
noteworthy that, during that time frame, the veteran was, in 
fact, working.  Criteria for a rating greater than 50 percent 
for PTSD, under either the former or revised criteria for 
evaluating mental disorders for the period since March 16, 
2000, have not been satisfied.  

During the entire period since May 16, 1990, symptoms of PTSD 
have not produced deficiencies in judgment, thinking, or mood 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; or near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; nor have symptoms of PTSD 
produced an inability to establish and maintain effective 
relationships.  Moreover, symptoms of PTSD have not been 
productive of severe social and industrial impairment at any 
time since May 16, 1990.  Criteria for a rating greater than 
50 percent for PTSD, during the entire period under appeal, 
under either the former or revised criteria for evaluating 
mental disorders, have not been satisfied.  In reaching that 
determination, the Board has been mindful of the doctrine of 
the benefit of the doubt.  38 U.S.C.A. 5107(b) (West 1991 and 
Supp. 2001); Gilbert, supra. 

ORDER

Entitlement to an increased rating of 50 percent for PTSD for 
the period from May 16, 1990 to March 15, 2000 is granted, 
subject to governing criteria pertaining to the payment of 
monetary awards.

Entitlement to an increased rating above 50 percent for PTSD 
for the period since March 16, 2000 is denied. 



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

